Morrill, C. J .
The duties of an attorney-at-law are comprised in his oath: “ that he will support the constitution of the United States, and of this State; that he will well and honestly demean himself in the practice of the law; and will discharge his duty to his clients to the best of his ability.”
Every person who employs an attorney-at-law to attend to business in the usual avocation of an attorney-at-law, has at least an implied guaranty from the court which licensed the attorney as such, that the attorney will comply with each and all the requirements of his oath, and, more especially, “ that he will discharge his duty to his clients to the best of his ability.”
The petition in this case charges the attorney-at-law, who was employed to appear for petitioner, with conniving with his adversary in divers ways and manners, and permitting a *218judgment to be rendered against his principal, which was unjust, etc.
The defendant excepted to the sufficiency of the petition, and the exceptions were sustained, thus presenting the question whether a connivance by aud between an attorney-at-law and the opposing party, having for its object the advantage of the opposing party, and the consequent detriment of the party employing the attorney, will he sustained ? Or, in other words, whether aiding and abetting a party to do what is the sworn duty of the party aiding not to do, will receive any sanction of the court? It is supposed that the court did not examine the particular charges, or did not consider that the general excep-. tions admitted the truth of the charges.
The general rules of law that a man is bound by the acts of his agent, does not hold good where it is apparent that the agent is endeavoring to defraud his principal. But when these fraudulent acts are prompted by one who is to be benefited thereby, they will not he sustained by the courts.
The judgment will be reversed and cause remanded.
Reversed and remanded.